DANFORTH, J., reads for reversal of judgment and order of the General Term, and order of Special Term denying defendants' motion to send the case back to the referee and requiring him to make additional findings; and motion granted as to thirteenth and twenty-fifth requests to find, with costs to appellant on appeal from that order in the Supreme Court and this court; the case to be reheard in the Supreme Court upon such further findings and exceptions as may be made and on the case as settled, with costs of appeal from judgment to this court to abide event.
All concur.
Ordered accordingly. *Page 637